 


114 S1314 IS: Commercial UAS Modernization Act
U.S. Senate
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
114th CONGRESS1st Session 
S. 1314 
IN THE SENATE OF THE UNITED STATES 
 
May 13, 2015 
Mr. Booker (for himself and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation 
 
A BILL 
To establish an interim rule for the operation of small unmanned aircraft for commercial purposes and their safe integration into the national airspace system. 
 
 
1.Short titleThis Act may be cited as the Commercial UAS Modernization Act.  2.Interim rule for the operation of small unmanned aircraft for commercial purposes (a)In generalSubtitle B of title III of the FAA Modernization and Reform Act of 2012 (Public Law 112–95) is amended by adding at the end the following: 
 
337.Operation of small unmanned aircraft for commercial purposes 
(a)In generalA person may operate a small unmanned aircraft for commercial purposes without an airworthiness certificate within the United States, subject to the requirements under subsection (b) and the operating restrictions under subsection (c) during the period beginning on the date of the enactment of this Act and ending on the effective date of a final rule based on the Notice of Proposed Rulemaking Operation and Certification of Small Unmanned Aircraft Systems (80 Fed. Reg. 9544, February 23, 2015).  (b)General requirements (1)Liability insuranceA small unmanned aircraft may not be operated for commercial purposes during the period set forth in subsection (a) unless the Administrator receives an attestation that the owner of such aircraft has a liability insurance policy covering the operation of such aircraft. 
(2)RegistrationA small unmanned aircraft may not be operated for commercial purposes unless the owner has registered the aircraft under section 3(a) of the Commercial UAS Modernization Act.  (3)Testing requirements (A)Exam developmentNot later than 30 days after the date of the enactment of the Commercial UAS Modernization Act, the Administrator of the Federal Aviation Administration shall develop an initial aeronautical knowledge test that meets the requirements set forth in the notice referred to in subsection (a). 
(B)RequirementsAn individual may not operate a small unmanned aircraft for commercial purposes unless he or she— (i)has received a passing grade on the test developed under subparagraph (A); 
(ii)passed a proficiency test administered by a test site selected pursuant to section 332(c); and  (iii)has demonstrated the ability to fly the aircraft in accordance with the operating restrictions set forth in subsection (c). 
(4)CertificationA small unmanned aircraft may not be operated for commercial purposes until the operator of a test site selected pursuant to section 332(c), in collaboration with a designated airworthiness representative, certifies that the small unmanned aircraft— (A)meets the requirements for small unmanned aircraft set forth in the notice referred to in subsection (a); and 
(B)is capable of operating within the limits described in subsection (c).  (c)Operating restrictionsDuring the period set forth in subsection (a), small unmanned aircraft operated for commercial purposes— 
(1)may only be operated under visual line of sight rules;  (2)may not be operated higher than 500 feet above ground level; 
(3)may not be operated, unless the operator has prior authorization from the air traffic control facility having jurisdiction over that airspace— (A)in Class B, Class C, or Class D airspace; or 
(B)within the lateral boundaries of the surface area of Class E airspace designated for an airport;  (4)shall comply with model aircraft operating standards set forth in Advisory Circular 91–57, which was issued by the Federal Aviation Administration on June 9, 1981, or the current revision of such standards; 
(5)may only be operated in daylight conditions;  (6)shall yield right of way to all other users of the National Airspace System; 
(7)may not be operated by any individual with any physical or mental condition that the individual knows, or has reason to know, would interfere with the safe operation of the aircraft; and  (8)may only be operated after a preflight inspection (as described in the notice referred to in subsection (a)). 
(d)EnforcementThe Secretary of Transportation, or designee, may bring a civil action against a person in a district court of the United States to enforce this section or a requirement or regulation prescribed, or an order or any term of a certificate or permit issued, under this section. The action may be brought in the judicial district in which the person does business or the violation occurred.  (e)Accident reportingThe owner or operator of a small unmanned aircraft that is involved in any accident causing personal injury or property damage, other than to the small unmanned aircraft, shall report such accident to the Federal Aviation Administration not later than 2 days after such accident.. 
(b)Clerical amendmentThe table of contents in section 1(b) of the FAA Modernization and Reform Act of 2012 is amended by inserting after the item relating to section 336 the following:   Sec. 337. Operation of small unmanned aircraft for commercial purposes..  3.Deputy Associate Administrator for Unmanned Aircraft (a)In generalSubtitle B of title III of the FAA Modernization and Reform Act of 2012 (Public Law 112–95), as amended by section 2(a), is further amended by adding at the end the following: 
 
338.Deputy Associate Administrator for Unmanned Aircraft 
(a)AppointmentThe Administrator of the Federal Aviation Administration (referred to in this section as the Administrator) shall appoint a Deputy Associate Administrator for Unmanned Aircraft (referred to in this section as the Deputy Associate Administrator), who shall report to the Administrator and to the Secretary of Transportation.  (b)Registration (1)ProceduresNot later than 30 days after the date of the enactment of the Commercial UAS Modernization Act, the Deputy Associate Administrator, in consultation with the Administrator, shall develop procedures for registering small unmanned aircraft. 
(2)FeesThe Deputy Associate Administrator is authorized to collect reasonable fees, in an amount to be determined by the Deputy Associate Administrator, from the owner or operator of the small unmanned aircraft as part of the registration process.  (c)Principal dutiesThe Deputy Associate Administrator shall— 
(1)create an achievable comprehensive research and development plan for the safe integration of unmanned aircraft into the National Airspace System, which— (A)takes into account work being done at other Federal agencies, in conjunction with their industry collaborators; 
(B)is based on an initial audit of current unmanned aircraft activity across the Federal Government in order to identify gaps and overlaps; and  (C)allows for programmatic exemptions based on previous analysis. 
(d)Other issuesThe Deputy Associate Administrator, in consultation with the Administrator, shall develop strategies for resolving— (1)unmanned aircraft spectrum issues; 
(2)barriers to unmanned aircraft operating beyond line of sight;  (3)barriers to allowing payload carriage; and 
(4)barriers to utilizing automated unmanned aircraft systems.  (e)Exemptions (1)In generalNot later than 90 days after the date of the enactment of this Act, the Deputy Associate Administrator, in consultation with the Administrator, shall expedite and expand exemptions from the interim operating restrictions otherwise applicable to unmanned aircraft under section 337. 
(2)ExemptionsThe exemptions authorized under paragraph (1) may include— (A)beyond line of sight operations; 
(B)programmatic exemptions based on previous analysis;  (C)extended visual line of sight and marginal visual flight rules weather conditions; and 
(D)heavier unmanned vehicles. .  (b)Clerical amendmentThe table of contents in section 1(b) of the FAA Modernization and Reform Act of 2012 is amended by inserting after the item relating to section 337, as added by section 2(b), the following: 


Sec. 338. Deputy Associate Administrator for Unmanned Aircraft.. 
4.Joint Aircraft System Research and Development Data Collection and Analysis Program 
(a)EstablishmentThe Administrator of the Federal Aviation Administration shall establish a joint aircraft system research and development data collection and analysis program at the William J. Hughes Technical Center (referred to in this section as the Center).  (b)Research and development prioritiesThe Director of the Center shall set priorities for data collection, analysis, and research under the program established under subsection (a), including identifying safety standards for detect and avoid, command and control, autonomous aircraft systems, and air traffic management for beyond-visual-line of sight operations for such aircraft. 
(c)Use of test sitesThe program established under subsection (a) shall utilize the 6 unmanned aircraft system test sites of the Federal Aviation Administration— (1)to conduct research; 
(2)to collect data;  (3)to develop quarterly milestones to expedite commercial unmanned aircraft system operations; and 
(4)to work with other Federal agencies, the Center of Excellence for Unmanned Aircraft Systems, Federally funded research and development centers, industry, academia, and others, as appropriate, to implement the plan referred to in paragraph (3).  (d)Air Traffic Management Pilot Program (1)ImplementationThe Administrator of the Federal Aviation Administration, acting through the Center, and the Administrator of the National Aeronautics and Space Administration, shall implement an air traffic management pilot program to research and test a new regulatory structure for commercial and other operations of small unmanned aircraft in controlled and uncontrolled airspace below 1,200 feet above ground level. 
(2)Management testingThe Center shall partner with a neutral third party to test the management of small unmanned aircraft in the airspace described in paragraph (1).  (e)ReportNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Director of the Center shall submit a report that summarizes the actions taken under subsections (b), (c), and (d) to— 
(1)the Committee on Commerce, Science, and Transportation of the Senate;  (2)the Committee on Appropriations of the Senate; 
(3)the Committee on Transportation and Infrastructure of the House of Representatives; and  (4)the Committee on Appropriations of the House of Representatives.
 
